Citation Nr: 1138808	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1967 to October 1971, January to October 1978, August 1984 to June 1985, and January 1989 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As support for his claim, the Veteran testified at a formal Decision Review Officer hearing at the RO in June 2008; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

VA Compensation & Pension (C&P) Examination and Medical Opinion

The Veteran contends his service-connected prostate disability (adenocarcinoma of the prostate with residual voiding dysfunction, status-post radical retropubic prostatectomy), which has manifested in severe urinary incontinence symptoms, renders him unable to obtain substantially gainful employment.  Additional development is needed prior to further disposition of the claim for a TDIU.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran clearly satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  Here, the Veteran's service-connected adenocarcinoma of the prostate with residual voiding dysfunction, status-post radical retropubic prostatectomy, has been rated as 60-percent disabling.  

Since the schedular criteria for a TDIU are met, there is no need for the RO to alternatively consider whether an extra-schedular TDIU is warranted under § 4.16(b).  See also Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's education and experience show preparation for sedentary-type civilian employment, although he has not reported having any civilian occupation.  His statements reveal that most of his extensive military career has been of a professional nature, serving as a military commander until retiring in approximately April 2000.  He has a Masters-level education.  In contrast, the Veteran indicated that he had applied for several jobs that year of a physical/non-sedentary nature, including duties in manufacture of heavy equipment, framing, matting, cutting, and handling building materials.  See June 2007 claim (VA Form 21-8940).  

There are two private medical opinions supporting the claim from:  (1) Dr. M.S.M., Chief of Urologic Surgery, at Keesler Air Force Base, dated in August 2008; and (2) Dr. W.L.K., received in October 2008.

Dr. M.S.M. noted that the Veteran underwent a radical prostatectomy in 1995, to treat his then-active prostate cancer, which resulted in residuals of urinary incontinence and urinary frequency and urgency.  Dr. M.S.M. stated, "These symptoms have had a negative impact on his employability in jobs that require him to stand for prolonged periods of time, lift, stoop, or squat.  They also make it difficult for him to sit through long meetings and to engage in public speaking without the need for frequent trips to the restroom and risk of urinary leakage."  

Dr. W.L.K. concluded the Veteran's prostate-related symptoms of urinary incontinence, spasms, and leakage "would cause a negative impact on employment, making physical work extremely difficult...This would severely hamper his ability to function on an acceptable basis and his ability to obtain and maintain employment."  

Both opinions are probative in addressing the question of how the Veteran's service connected disability effects his employability.  It is clear that the symptoms of the Veteran's radical prostatectomy hampers or limits his ability to obtain or maintain employment.  However, the standard for establishing a TDIU is that the Veteran be found to be "unable to secure or follow a substantially gainful occupation as a result of service connected disabilities."  38 C.F.R. § 4.16(a).   The opinions received from Dr. M.S.M. and W.L.K. do not provide such an opinion.

A review of his claims file shows two negative medical opinions against his claim for a TDIU, provided by VA C&P genitourinary examiners in August 2007 and October 2008.  Specifically, the August 2007 C&P examiner concluded, "the Veteran's service-connected prostate cancer, erectile dysfunction with residual urinary incontinence are less likely than not to interfere with his ability to do sedentary, nonphysical type of work if he chooses to."  The October 2008 C&P examiner similarly concluded, "the Veteran should be capable of a sedentary type occupation."  Neither physician addressed the Veteran's specific complaints.  The opinions were also short on rationale.

Due to conflicting medical opinion evidence on his TDIU claim, and the failure of the C&P examiners to adequately address the possibility of employment of a physical/non-sedentary nature, the Board finds another C&P examination and opinion on his employability is necessary.  The Board emphasizes that this appeal has been ongoing for several years, providing another basis for obtaining a reexamination to determine the current severity of the Veteran's service-connected prostate disability, to assess its current impact on his employability.  His last C&P genitourinary examination was in October 2008, so approximately three (3) years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

VA Outpatient Treatment Records

There may be further pertinent VA outpatient treatment records at the Biloxi, Mississippi VA Medical Center (VAMC), dated after November 3, 2006, the last available treatment note of record.  It is unclear whether the RO attempted to obtain any more recent VA treatment records from this facility and others.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding VA outpatient treatment records at the Biloxi, Mississippi VAMC, dated since November 3, 2006.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.  

2.  After completing the requested development in paragraph #1, schedule the Veteran for an appropriate VA examination to determine the effect on his employability of his service-connected adenocarcinoma of the prostate with residual voiding dysfunction, status-post radical retropubic prostatectomy.

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. 

Based on examination findings, history reported by the Veteran, and other evidence contained in the claims file, an appropriate VA examiner should discuss all impairment/symptoms caused by the service-connected prostate disability.

The examiner must offer an opinion as to whether this disability precludes the Veteran from obtaining and maintaining substantially gainful employment, given his level of education and any prior work experience or training, etc., addressing:  (1) sedentary, professional employment and (2) physical/non-sedentary employment.  The statements received from Dr. M.S.M. and W.L.K. should be discussed.

The examiner must discuss the rationale for any opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with a supporting explanation.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his TDIU claim.  

3.  Upon completion of the above, readjudicate the claim for a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


